DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/832219, filed on 03/27/2020. Claims 1-15 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drive mechanism from claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the stop" in line 8.  It is unclear which of the at last one stop from line 7 this limitation is referring to.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 277 817 to Lindberg (henceforth referred to as Lindberg).
Regarding claims 1-13, Lindberg discloses an elevator car (i.e. Fig. 18, ref. 3) comprising: 
a working platform (i.e. Fig. 14, ref. 1) movable between a stowed position (i.e. Fig. 13), at an upper part (i.e. Fig. 13, ref. 2) of the elevator car, and an operational position (i.e. Fig. 14), suspended from the upper part of the elevator car to be inside the elevator car; 
at least one stop (i.e. Fig. 14, ref. 26.2, 27.2) located at the upper part of the elevator car, 
wherein the at least one stop is moveable between a retracted position and a deployed position, and wherein, in the deployed position, the at least one stop extends away from the upper part of the elevator car to provide an upper safety space above the elevator car. 
Wherein the at least one stop lies transversely or diagonally across the upper part of the elevator car in the retracted position (i.e. Fig. 13, ref. 26.2 and 27.2 in this case is transverse). 
Wherein the at least one stop comprises a first stop (i.e. Fig. 14, ref. 26.2) and a second stop (i.e. Fig. 14, ref. 27.2) located at opposed sides of the upper part of the elevator car. 
Wherein in the retracted position (i.e. Fig. 13), the first and second stops lie transversely across the upper part of the elevator car and, in the deployed position (i.e. Fig. 14) , extend away from the upper part of the elevator car substantially offset from one another. 

Wherein the at least one stop is hinges to move between the retracted position and the deployed position (i.e. Fig. 13-Fig. 14, ref. 26.2 and 27.2 are shown with hinged movements).
Wherein the at least one stop is hinges around a point which is above the upper part of the elevator car (i.e. Fig. 13-Fig. 14, ref. 26.2 and 27.2 are shown with hinged movements at an axis mounted ON the roof).
Further comprising at least one upright (i.e. Fig. 15, ref. 22 or 23), wherein the at least one stop is attached to the at least one upright.  
Further comprising a locking mechanism (i.e. machine translation paragraph 0034, line 409: maintenance technician locks at least one of the front articulating arms. Locking the articulating arms in place also locks the stops, ref. 26.2 and 27.2, in place) arranged to lock the at least one stop in the deployed position. 
Wherein in the retracted position, the at least one stop extends horizontally beyond the footprint of the elevator car (i.e. not referenced but Fig. 18 shows the stops, 26.2 and 27.2, extending beyond the perimeter of the elevator car). 
Further comprising a roof frame (i.e. Fig. 13, ref. 2) located at the upper part of the elevator car, wherein the working platform sits within the roof frame (i.e. Fig. 13) in the stowed position to define the roof of the elevator car.

And a drive mechanism (i.e. machine translation paragraph 0040, lines 450-454) arranged to drive the elevator car up and down a hoistway (i.e. Fig. 18, ref. 40).
Regarding claim 14, Lindberg discloses a method of creating a safety space above an elevator car (i.e. machine translation paragraph 0002, lines 21-22 and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473)  comprising: 
a working platform (i.e. Fig. 14, ref. 1) moveable between a stowed position (i.e. Fig. 13), at an upper part (i.e. Fig. 13, ref. 2) of the elevator car, and an operational position (i.e. Fig. 14) suspended from the upper part of the elevator car to be inside the elevator car; 
the method comprising: attaching at least one stop (i.e. Fig. 14, ref. 26.2 and 27.2) at the upper part of the elevator car, such that the stop is movable between a retracted position (i.e. Fig. 13) and a deployed position (i.e. Fig. 14); 
wherein in the deployed position, the at least one stop extends away from the upper part of the elevator car to provide an upper safety space (i.e. machine translation paragraph 0002, lines 21-22 and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473) above the elevator car. 
Regarding claim 15, Lindberg discloses a method of employing a safety space above an elevator car (i.e. machine translation paragraph 0002, lines 21-22 and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473) comprising: 

at least one stop (i.e. Fig. 14, ref. 26.2 and 27.2) at the upper part of the elevator car;
the method comprising: moving the working platform to the operational position inside the elevator car (i.e. Fig. 14); 
standing on the working platform (i.e. machine translation paragraph 0008, lines 74-75) to the operational position inside the elevator car; and 
manually operating the at least one stop to move the at least one stop from a retracted position (i.e. Fig. 13) to a deployed position (i.e. Fig. 14) in which the at least one stop extends away from the upper part of the elevator car to provide an upper safety space above the elevator car (i.e. machine translation paragraph 0002, lines 21-22 and paragraph 0005, lines 44-45 and paragraph 0042, lines 471-473). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 03/093157 to Miyahara et al teaches a retractable stop on an elevator car roof;
EP 3 560 877 to Fauconnet et al teaches a retractable stop on an elevator car and teaches a deployable platform roof;
WO 2016110934 to Maruyama teaches a retractable stop on an elevator car roof;
US patent No. 8,365,870 to Sirigu el al teaches a retractable stop on an elevator car roof.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825.  The examiner can normally be reached on M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654